DETAILED ACTION
	Claims 30-44 are present.
	It is noted that U.S. Ser. No. 15/580,586 is now abandoned.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:  
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

Page 1 of the specification has a separate paragraph incorporating by reference to a text file containing the Sequence Listing filed via EFS-Web.  However, the separate paragraph does not contain all of the information required as set forth above.
Appropriate correction is required.

Election/Restrictions
In the remarks filed on 11/19/2020, applicant has not affirmed the telephonic election provided for in the prior Office Action.  Since no claims are presently withdrawn, an action on the merits is issued herein in the interest of compact prosecution.

Claim Interpretation
	Independent claim 30 in part recites “the textile has improved water adsorption or whiteness, and whiteness is measured by absorbance defined by remission at 460 nm.”  Since the disjunctive conjunction “or” is recited in the claim, claim 30 is interpreted as requiring one, but not both, of improved water adsorption or whiteness.  The clause setting forth “whiteness is measured by absorbance defined by remission at 460 nm” is interpreted as defining the property of whiteness that is improved and is not interpreted as requiring an active step of measuring remission at 460 nm, since 1) “measured by” is a participle that appears to be used as an adjective to describe “whiteness,” and 2) as discussed, improving whiteness is recited in the alternative in claim 30 as part of a Markush group.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 30-39, 41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnabas et al. (U.S. 5,721,205) further in view of Schulein et al. (U.S. 2003/0054539 A1) as evidenced by Rasmussen et al. (WO 91/17243 A1), Li et al. (Treating cotton with cellulases and pectinases, Textile Res. J. 68 (1998): 671-79), Mondal et al. (Characterization and process optimization of indigo dyed cotton denim garments by enzymatic wash, Fashion Textiles 1 (2014): 19), and Uniprot, Accession No. O93782, 2016, www.uniprot.org.

Barnabas et al., col. 1., ln. 13-18, relates to:
The present invention relates to fabric-conditioning compositions to be used in the rinse cycle of laundry washing processes, in order to impart softness as well as fabric appearance benefits to fabrics, said compositions comprising fabric softening active(s), cellulase, and antioxidant and/or chelant.
“Fabric conditioning compositions, in particular fabric softening compositions to be used in the rinse cycle of laundry washing processes, are well known. Typically, such compositions contain a water-insoluble quaternary ammonium fabric softening agents, the most commonly used having been di-long alkyl chain ammonium chloride [i.e. a cationic surfactant]. The anti-harshening effect of cellulase on fabrics.”  Barnabas et al., col. 1, ln. 20-26.  
The specification, page 6, lines 1-6, defines “Softener” as a “primarily used in the rinse step in the laundry process . . . . Fabric softeners coat the surface of a fabric with chemical compounds that are electrically charged.”  The specification mentions a softener being a cationic surfactant including quaternary alkoxy ammonium salts.  As such, the specifically exemplified quaternary ammonium compounds described in Barnabas et al., col. 3, ln. 67, and fabric softening active(s) and/or quaternary ammonium fabric softening agents discussed in Barnabas et al. are a “softener” as recited in the claims.  Specifically, Barnabas et al. describe “mono-long-chain-alkyl cationic surfactants useful in the present invention.”  Barnabas et al., col. 17, ln. 30-31.
“Examples of such cellulases are cellulase produced by a strain of Hunicola insolens (Humicola grisea war. thermoidea), particularly by the Humicola strain DSM 1800 and cellulase 212-producing fungus belonging to the genus Aeromonas.”  Barnabas et al., col. 2, ln. 17-22.  “Most preferred cellulases are those as described in International Patent Application WO 91/17243, incorporated herein by reference Hunicola insolens, DSM 1800, or which is homologous to said 43 kD endoglucanase.”  Barnabas et al., col. 2, ln. 37-45.
The above is considered to be a disclosure that the softener compositions described by Barnabas et al. include a 43 kD cellulase that is the Hunicola insolens DSM 1800 cellulase as described in WO 91/17243.  WO 91/17243 describes only one cellulase from Hunicola insolens DSM 1800 as SEQ ID NO: 1 of WO 91/17243 having 305 amino acid residues identical or near identical to recited SEQ ID NO: 3 of the specification.  Uniprot O93782 evidences that this same cellulase is classified in glycoside hydrolase family 45 and is an endoglucanse (a subtype of cellulase).
Barnabas et al., claim 8, directly describe a process of “treating fabric during the rinse cycle of a machine washing process” (i.e. contacting a surface of the textile or fabric) with a rinse solution containing the softener and cellulase described by Barnabas et al. as discussed above.  As used in Barnabas et al., a “rinse cycle [is] following a normal detergent wash cycle.”  Barnabas et al., col. 1, 41-42.  This is considered to be a description that any textile or fabric to which the softener composition comprising a cellulase applied in a rinse cycle of a laundry machine washing process is a textile or fabric that has been pre-washed in a laundering process (i.e. subjected to a normal detergent wash cycle) as recited in claim 39.  
The Table of Examples 1-3 of Barnabas et al., col. 19, ln. 54 through col. 20, ln. 23, directly disclose softener compositions containing quaternary amine (i.e. cationic) softening agents and the 43 kD Humicola insolens DSM 1800 cellulase described in WO 91/17243 and having a pH of 2.3.  Barnabas et al. further describe that the pH of the compositions herein is an essential parameter of the present invention.”  Barnabas et al., col. 4, ln. 44-46.  “The pH, as defined in the present context, is measured in the neat composition . . . . [T]he neat pH . . . must be in the range of from about 2.0 to about 4.5, preferably about 2.0 to about 3.5.”  Barnabas et al., col. 4, ln. 49-55.  The preceding is a description of the softener composition having a pH of about 3.5 that meets the limitations of a pH of at least 2.0, at least 2.4 or at least 3.0.
et al., col. 20, ln. 26, directly describe use of the softener compositions on cotton fabrics/textiles as recited in claims 41 and 43.
Barnabas et al, Example 4, col. 20, ln. 40-64, disclose a concentrated softener composition having 0.735% by weight of the described cellulase, which meets the concentration recited in claim 44.
However, Barnabas et al. does not teach that the cellulase included in the softener composition has the amino acid sequence of SEQ ID NO: 4 or a fragment of SEQ ID NO: 4 having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.
Again, Barnabas et al. teach “Examples of such cellulases are cellulase produced by a strain of Hunicola insolens (Humicola grisea war. thermoidea), particularly by the Humicola strain DSM 1800. and cellulase 212-producing fungus belonging to the genus Aeromonas.”  Barnabas et al., col. 2, ln. 37-45.  As such, the cellulases taught by Barnabas et al. are exemplary wherein the use of other cellulases is consistent with the teachings of Barnabas et al.
Schulein et al., para. [0004],teach that a “very important industrial use of cellulytic enzymes [i.e. cellulase] is the use for treatment of cellulosic textile or fabric, e.g. as ingredients in detergent compositions or fabric softener compositions.” “According to yet another aspect of the present invention, endoglucanase may typically be a component of a fabric conditioning or softener composition.” Schulein et al., para. [0474].  
The endoglucanases (a subtype of cellulase) taught by Schulein et al. include the “DNA sequence of the cDNA encoding the endoglucanase from Thielavia terrestris is of SEQ ID NO: 11 and the corresponding amino acid sequence is of SEQ ID NO: 12.” Schulein et al., para. [0500].  SEQ ID NO: 12 of Schulein et al. is identical to recited SEQ ID NO: 4.
Barnabas et al. does not teach that the cellulase included in the softener composition has the amino acid sequence of SEQ ID NO: 4 or a fragment of SEQ ID NO: 4 having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.  However, at the time filing the ordinarily skilled artisan would have been motivated to employ any cellulase taught in the prior art expressly taught for use in fabric softener compositions within the softener (i.e. fabric conditioning) compositions and methods of Barnabas et al. with an expectation of success.  The ordinarily skilled artisan at the time of filing would have been motivated to do this Barnabas et al. teach that the described cellulases are exemplary only et al. expressly teach that the cellulase/endoglucanase of SEQ ID NO: 12 (recited SEQ ID NO: 4) is appropriate for inclusion in softener compositions.  
That is, Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Barnabas et al. teach softener compositions and methods of using the same that meet all of the features of the claims except for the identity of the included cellulase being recited SEQ ID NO: 4. (2) Schulein et al. teach that a cellulase having recited SEQ ID NO: 4 for suggested use in fabric softener compositions is known in the prior art and directly suggest its inclusion in fabric softener compositions. (3) An ordinarily skilled artisan at the time of filing could have readily substituted the cellulase taught by Barnabas et al. with the cellulase/endoglucanase taught by Schulein et al. having recited SEQ ID NO: 4. (4) No additional findings are deemed to be necessary to explain a conclusion of obviousness.  For these reasons, it would have been obvious for the ordinarily skilled artisan at the time of filing to include a cellulase/endoglucanase having recited SEQ ID NO: 4 within the softener compositions and methods of use of taught by Barnabas et al.
Regarding recitation that the textile has improved water absorption, a "‘whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" MPEP 2111.04.  Here, claim 30 recites a single active step of “contacting the textile with a cellulase and a softener” wherein “the textile [having] improved water adsorption” is merely the intended result of the positively recited contacting step.   Further, it is well understood in the art that treatment with cellulases increases water absorption of at least cotton textiles.  Li et al., page 677, right column, evidence that “enzymatic treatments with cellulases and pectinases dramatically improved cotton water absorbency.”  Mondal et al. in Table 1 demonstrates that treatment of denim (i.e. cotton) textile with 
Regarding claim 34, Schulein et al., para. [0139], teach “in the present context the term “enzyme” is understood to include a mature protein or a precursor form thereof as well to a functional fragment thereof which essentially has the activity of the full-length enzyme.”  As such, Schulein et al. directly suggests the use of “functional fragments” of the enzymes described therein including the cellulase/endoglucanse having recited SEQ ID NO: 12.  In view of this teaching of Schulein et al., the ordinarily skilled artisan at the time of filing would have been motivated to form a functional fragment of the cellulase/endoglucanse having recited SEQ ID NO: 12 having one or more residues removed from one or more termini thereof including such fragments maintaining at least 90% identity with recited SEQ ID NO: 4, since Schulein et al. directly teach that functional fragments of the enzymes taught therein are acceptable embodiments of the teachings of Schulein et al.


Claims 30-44 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnabas et al. and Schulein et al. as applied to claims 30-39, 41 and 43-44 above, and further in view of Skagerlind et al. (WO 2016/135351 A1, published 09/01/2016) as evidenced by Rasmussen et al. (WO 91/17243 A1), Li et al. (Treating cotton with cellulases and pectinases, Textile Res. J. 68 (1998): 671-79), Mondal et al. (Characterization and process optimization of indigo dyed cotton denim garments by enzymatic wash, Fashion Textiles 1 (2014): 19), Uniprot, Accession No. O93782, 2016, www.uniprot.org, and Schulein et al. (WO 96/29397 A1).
The features of claims 30-39, 41 and 43-44 are addressed above.  However, Barnabas et al. and Schulein et al. do not teach a temperature for performing a pre-washing of a textile nor a textile that is at least 50% polyester and at least 20% cotton.
Skagerlind et al., abstract, teach “the use of enzymes capable of degrading cellulosic material (i.e. cellulases) for removing and preventing build up of fuzz and pills and for improving the whiteness of the enzyme. Further a method for washing is disclosed.”  “The inventor has found that these enzymes are 
Skagerlind et al., page 24, lines 6-8, teach the use of laundry composition containing cellulases wherein “Suitable cellulases include those of bacterial or fungal origin. Chemically modified or protein engineered mutants are included. Suitable cellulases include cellulases from the genera Bacillus, Pseudomonas, Humicola, Fusarium, Thielavia, Acremonium.” “Other suitable cellulases are from Thielavia e.g. Thielavia terrestris as described in WO 96/29397.” Skagerlind et al., page 25, lines 1-2.  It is noted that recited SEQ ID NO: 4 is a cellulase/endoglucanase from Thielavia terrestris. 
The T. terrestris cellulase disclosed in Fig. 1 and SEQ ID NO: 9 of WO 96/29397 is over 99% identical to recited SEQ ID NO: 4.  As such, the teachings of Skagerlind et al. further reinforce the teachings Schulein et al. regarding the inclusion of a cellulase having recited SEQ ID NO: 4 in laundry detergent compositions including fabric softener compositions.
Working Example 5 of Skagerlind et al. disclose a working example as follows:
 A washing (i.e. pre-wash laundering process) at 25[Symbol font/0xB0]C is demonstrated.  Skagerlind et al., page 63, line 14.  “Washing cycle: cycle "dia-a-dia" (normal) 1h30min washing cycle, with two rinsing steps. Softeners + enzymes added on second rinsing step.”  Skagerlind et al., page 63, lines 15-16.  That is, the surface of a textile is contacted with a softener and a cellulase enzyme during a rinse cycle in a washing machine.
Washing is performed on 100% cotton t-shirts.  Skagerlind et al., page 63, Table 8.
“This is a shaking test used to prove safety for end user of Enz 1 applied to a fabric softener formulation, on full scale wash under LA conditions (washing in a top loader washing machine). T-shirts were added to wash together with detergent, softeners and enzymes. After wash, t-shirts were line dried.”  Skagerlind et al., page 63, lines 3-6.  “Weigh Softeners and Enzymes (table 9) and mix them together on softener special compartment of machine (the softener will be delivered only during the second rinsing step).  Skagerlind et al., page 64, lines 8-9.  The “Ype” fabric softener described in Table 9 has “4% cationic surfactant.”  Skagerlind et al., page 53, line 10.  It is apparent that the “4% cationic surfactant” is et al. Table 9, page 63, show enzyme added at 0.5%, 2.5% and 5.0% of the Ype softener composition.
Based upon the above, Example 5 of Skagerlind et al. describe a method for improving whiteness of a textile by contacting a surface of such textile/fabric with an enzyme and a softener during a rinse cycle in a laundry machine, the rinse cycle following pre-washing laundering process at 25[Symbol font/0xB0]C as discussed.
Example 4 of Skagerlind et al. shows a further example wherein “Weigh Softeners and Enzyme preparation (table 5) and mix them together on softener special compartment of machine (the softener will be delivered only during the second rinsing step).”  Skagerlind et al., page 61, lines 10-13.  Table 4 on page 60 of Skagerlind et al. (describing Example 4) disclose use on a fabric of 50/50% cotton/polyester.  The same Ype softener is used in Example 4 of Skagerlind et al. as shown in Table 5, page 61.
Barnabas et al. and Schulein et al. do not teach a temperature for performing a pre-washing of a textile nor a textile that is at least 50% polyester and at least 20% cotton.  However, Skagerlind et al. directly demonstrate that 25[Symbol font/0xB0]C, which is commonly accepted as room temperature, is an appropriate temperature to perform a pre-wash of textile prior to subjecting the textile to a rinse cycle in a washing machine wherein the textile is contacted with a softener and a cellulase enzyme.  Further, Skagerlind et al. demonstrate that it is also appropriate to utilize a textile that is 50/50% cotton/polyester in a method wherein such 50/50% cotton/polyester fabric is contacted with a softener and a cellulase enzyme.  
In view of the preceding, at the time of filing the ordinarily skilled artisan would have been motivated to perform the pre-washing taught by Barnabas et al. at a temperature of 25[Symbol font/0xB0]C (a temperature of at least 5[Symbol font/0xB0]C) since Skagerlind et al. teach that such a temperature is an appropriate and effective temperature in which to wash a textile prior to a rinse cycle in a washing machine.  Further in view of the preceding, the ordinarily skilled artisan at the time of filing would have been motivated to subject a textile that is 50/50% cotton/polyester to a rinse cycle in washing machine in which such textile is contacted with a softener and a cellulase since Skagerlind et al. teach that such a textile can be successfully treated (e.g. improved whiteness) by such a procedure.  For this reason, the ordinarily skilled artisan would have been motivated to subject a textile that is 50/50% cotton/polyester to a rinse cycle in washing machine in which such textile is contacted with a softener and any cellulase suggested by the prior art to be useful in 
As discussed above, a method improving water adsorption meets the features of the claims.  However, regarding recitation that the textile has improved whiteness and “whiteness is measured by absorbance defined by remission at 460 nm,” a "‘whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" MPEP 2111.04.  Here, claim 30 recites a single active step of “contacting the textile with a cellulase and a softener” wherein the textile having improved whiteness as recited is merely the intended result of the positively recited contacting step.   Further, Skagerlind et al. teach that treatment with cellulases increases whiteness.  Skagerlind et al., abstract, disclose “the use of enzymes capable of degrading cellulosic material for removing and preventing build up of fuzz and pills and for improving the whiteness of the enzyme. Further a method for washing is disclosed.”  “The inventor has found that these enzymes are superior in degrading cellulosic material released from laundry items during a laundry process, where the enzymes of the invention, in addition to the removal of fuzz and pills from cotton textile, improving whiteness and color clarification.”  Skagerlind et al., page 11, lines 1-4.  Skagerlind et al. teach the performance of whiteness improvement was done as follows: “Wash performance is expressed as a Remission value of the stained swatches. After washing and rinsing the swatches were spread out flat and allowed to air dry at room temperature overnight. All washes swatches are evaluated the day after the wash. Light reflectance evaluations of the swatches were done using a Macbeth Color Eye 7000 reflectance spectrophotometer with very small aperture. The measurements were made without UV in the incident light and remission at 460 nm was extracted.” Skagerlind et al., page 7, lines 26-31.  The preceding is a description of whiteness improvement being measured/evaluated by absorbance defined by remission at 460 nm.  For example, Skagerlind et al., Table 10, demonstrate measuring whiteness improvement by remission at 460 nm.  As such, Skagerlind et al. evidence that treatment of a textile with a cellulase is known and expected to increase whiteness as measured by remission at 460 nm.

Response to arguments
Applicant, in brief, argues that Barnabas et al. and Skagerlind et al. do note teach a method as recited employing a polypeptide having identity to SEQ ID NO: 4.  The claims have been amended to require a polypeptide having identity to SEQ ID NO: 4 for the first time in the amendment filed 11/19/2020.  The rejections above are necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652